            Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 1 of 7



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Kristine Hughes
7

8                                    UNITED STATES DISTRICT COURT
9
                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11

12
                                                  CASE NO. 2:20-cv-0
13   Kristine Hughes

14                             Plaintiff,         PLAINTIFF’S COMPLAINT FOR DAMAGES:
15
            v.
                                                    1. Violation of the Rosenthal Fair Debt
16
                                                       Collection Practices Act
     Capital One Bank (USA), N.A.,                  2. Violation of the Telephone Consumer
17
                                                       Protection Act
18
                               Defendants.

19
            COMES NOW Plaintiff Kristine Hughes, an individual, based on information and belief,
20

21
     to allege as follows:
                                             INTRODUCTION
22
        1. This is an action for damages brought by an individual consumer for Defendant’s violations
23
     of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
24
     “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
25
     practices and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et seq.
26
     (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making calls
27
     to consumers.
28

                                                    1
              Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 2 of 7



1        2. Plaintiff brings this action against Defendant Capital One Bank (USA), N.A. (hereinafter
2    “Defendant” or “Capital One”) for its abusive and outrageous conduct in connection with debt
3    collection activity.
4        3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
5    and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
6
            dependent upon the collection of just and owing debts. Unfair or deceptive
7           collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
8           credit to consumers.
9
              (2) There is need to ensure that debt collectors and debtors exercise their
10            responsibilities to another with fairness and honesty and due regard or the rights of
              the other.
11

12
              (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
              or deceptive acts of practices in the collection of consumer debts and to require
13            debtors to act fairly in entering into and honoring such debts, as specified in this
              title.
14

15       4. While many violations are described below with specificity, this Complaint alleges
16   violations of the statutes cited in their entirety.
17       5. The TCPA was designed to prevent calls like the ones described herein, and to protect the
18   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
19   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
20   automated or prerecorded calls.
21                                      JURISDICTION & VENUE
22       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. §
23   227.
24       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
25                                      GENERAL ALLEGATIONS
26       8.    Plaintiff Kristine Hughes (hereinafter “Plaintiff”) is an individual residing in the state
27   of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
28

                                                           2
             Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 3 of 7



1       9.   At all relevant times herein, Capital One was a company engaged, by the use of mail,
2    email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as
3    defined by Cal. Civ. Code §1788.2(f).
4       10. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
5    Civ. Code §1788.2(c)
6       11. Plaintiff opened an unsecured credit account with Defendant in 2015.
7       12. The account Plaintiff opened with Defendant was primarily for personal, family or
8    household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
9    1788.2(d) of the Rosenthal Act.
10      13. Defendant has been attempting to collect on a debt that originated from monetary credit
11   that was extended primarily for personal, family, or household purposes, and was therefore a
12   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
13   Act.
14      14. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
15   from what Plaintiff is informed and believes was a consumer credit transaction, the money
16   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
17   of the Rosenthal Act.
18      15. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
19   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
20   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”
21   within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
22   therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
23   Act.
24      16. Plaintiff’s account was an unsecured credit card.
25      17. Plaintiff began making payments on the account shortly after it was opened and charges
26   were made on the account.
27      18. Plaintiff was making payments on the account for several years before she became
28   financially unable to keep up with the monthly payments.

                                                      3
             Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 4 of 7



1        19. Defendant began contacting Plaintiff in approximately January of 2020 to inquire about
2    the status of the account and to collect on the payments that were no longer being made.
3        20. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
4    of financial relief.
5        21. Counsel for Plaintiff sent Defendant a letter confirming representation of Plaintiff and
6    informing Defendant that it was to no longer contact Plaintiff directly and that all
7    calls/letters/collection efforts were to no longer be directed at Plaintiff.
8        22. The content of the letter also informed Defendant that Plaintiff was withdrawing her
9    consent to be contacted on her cellular telephone.
10       23. Counsel for Plaintiff sent the letter of representation to Defendant on or about February
11   18, 2020, via certified mail.
12       24. Defendant received the certified letter on February 21, 2020.
13       25. Plaintiff informed Defendant that she was revoking her consent to be called on her
14   telephone in February of 2020.
15       26. Defendant continued to contact Plaintiff between approximately February 26 – April 6,
16   2020; the type of contact was through phone calls to Plaintiff’s cellular telephone.
17       27. Defendant would sometimes call Plaintiff numerous times each day demanding payment
18   on the account.
19       28. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
20       29. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
21   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
22   debt owed to Defendant and that Plaintiff revoked consent to be contacted on her cellular
23   telephone.
24       30. Defendant’s calls were frequent in nature and continued despite receiving written
25   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
26   telephone were to stop.
27

28

                                                        4
             Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 5 of 7



1         31. Despite receiving written notice regarding Plaintiff’s representation by counsel and
2    revocation of her consent to be contacted on her cellular telephone Defendant continued to call
3    and contact Plaintiff daily regarding her account with Defendant.
                                       FIRST CAUSE OF ACTION
4
                                      (Violation of the Rosenthal Act)
5                                    (Cal. Civ. Code §§ 1788-1788.32)
                            (Against Defendant Capital One Bank (USA) N.A.)
6

7         32. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
8    above as though fully set forth herein.
9         33. Plaintiff provided written notice that she was represented by sending Defendant a letter
10   with the name, address, and contact information of her attorney and informed Defendant that she
11   was represented.
12        34. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
13   notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
14   with the debt that was owed to Defendant.
15        35. The calls and communications made by Defendant to Plaintiff were not related to
16   statements of Plaintiff’s account and were attempts to collect a debt.
17        36. Plaintiff received numerous calls from Defendant after Defendant was informed of
18   Plaintiff’s representation by counsel.
19        37. Defendant received a certified letter from Plaintiff’s counsel on February 21, 2020.
20        38. Defendant contacted Plaintiff at least 40 (forty) separate times after being informed that
21   Plaintiff retained an attorney and was informed of the representation.
22        39. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed
23   that Plaintiff had retained an attorney.
24   //
25   //
26   //
27   //
28   //
                                                      5
            Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 6 of 7


                                     SECOND CAUSE OF ACTION
1
                                      (Violation of the Rosenthal Act)
2                                    (Cal. Civ. Code §§ 1788-1788.32)
                                      (Against Defendant Capital One)
3

4       40. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
5    above as though fully set forth herein.
6       41. Defendant placed over 40 calls to Plaintiff in a three-week period.
7       42. Plaintiff was contacted multiple times per day by Defendant.
8       43. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 40 times in a
9    deliberate attempt to call Plaintiff repeatedly as well as to harass and annoy Plaintiff.
10
                                     THIRD CAUSE OF ACTION
11
                                        (Violation of the TCPA)
12                                          (47 USC § 227)
                           (Against Defendant Capital One Bank (USA), N.A.)
13

14      44. Plaintiff realleges and incorporates herein the allegation in each and every paragraph above
15   as though fully set forth herein.
16      45. Since at least early January of 2020 Defendant started calling Plaintiff’s cellular telephone
17   requesting that payment be made on the accounts Plaintiff held with Defendant.
18      46. Defendant was informed that Plaintiff revoked her consent to be contacted by Defendant
19   in February 2020.
20      47. Defendant called Plaintiff numerous times since Plaintiff withdrew her consent to be
21   contacted by an automatic dialing machine.
22      48. Defendant would contact Plaintiff nearly daily regarding payment on the accounts.
23      49. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
24   the collection messages without Plaintiff’s prior express consent.
25      50. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”
26   as defined by 47 U.S.C. §227(a)(1).
27      51. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency
28   purposed as defined by 47 U.S.C. §227(b)(1)(B).
                                                       6
            Case 2:20-cv-00919-KJM-EFB Document 1 Filed 05/05/20 Page 7 of 7



1       52. Plaintiff expressly revoked any consent that may have previously been given to Defendant
2    to be contacted by an automatic dialing machine in February 2020.
3       53. Overall Plaintiff was contacted at least 40 (forty) times by Defendant on her cellular phone.
4       54. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
5                                      PRAYER FOR RELIEF
6    WHEREFORE, Plaintiff prays for judgment as follows:
7              a. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
8                  be proven at trial, which are cumulative and in addition to all other remedies
9                  provided for in any other cause of action pursuant to California Civil Code
10                 §1788.32.
11             b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
12                 §1788.30(b), which are cumulative and in addition to all other remedies provided
13                 for in California Civil Code §1788.32; and
14             c. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.
15                 Code §1788.30(c).
16             d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
17                 for each and every violation.
18             e. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
19                 the future.
                                                   Gale, Angelo, Johnson, & Pruett, P.C.
20
     Dated: May 5, 2020                            By:    /s/ Joe Angelo
21                                                        Joe Angelo
                                                          Elliot Gale
22                                                        Attorneys for Plaintiff
23
                                    DEMAND FOR JURY TRIAL
24
            Plaintiff hereby demands trial of this matter by jury.
25
                                                   Gale, Angelo, Johnson, & Pruett, P.C.
26   Dated: May 5, 2020                            /s/ Joe Angelo
                                                           Joe Angelo
27                                                         Elliot Gale
                                                           Attorneys for Plaintiff
28

                                                     7
